Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 1 of 84 PageID 592




                   EXHIBIT A
                       AFFIDAVIT OF
                  CATHLEEN DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 2 of 84 PageID 593




                    EXHIBIT 1
              TO THE AFFIDAVIT OF
                      CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 3 of 84 PageID 594
                                                                                  1170703_1.jpg
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 4 of 84 PageID 595




                                                                                  Page 1
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 5 of 84 PageID 596




                    EXHIBIT 2
              TO THE AFFIDAVIT OF
                      CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 6 of 84 PageID 597
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 7 of 84 PageID 598




                    EXHIBIT 3
              TO THE AFFIDAVIT OF
                      CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 8 of 84 PageID 599
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 9 of 84 PageID 600
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 10 of 84 PageID 601
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 11 of 84 PageID 602




                    EXHIBIT 4
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 12 of 84 PageID 603
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 13 of 84 PageID 604
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 14 of 84 PageID 605
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 15 of 84 PageID 606
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 16 of 84 PageID 607
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 17 of 84 PageID 608
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 18 of 84 PageID 609
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 19 of 84 PageID 610
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 20 of 84 PageID 611
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 21 of 84 PageID 612
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 22 of 84 PageID 613
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 23 of 84 PageID 614
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 24 of 84 PageID 615
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 25 of 84 PageID 616




                    EXHIBIT 5
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 26 of 84 PageID 617
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 27 of 84 PageID 618




                    EXHIBIT 6
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 28 of 84 PageID 619
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 29 of 84 PageID 620
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 30 of 84 PageID 621
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 31 of 84 PageID 622
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 32 of 84 PageID 623
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 33 of 84 PageID 624
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 34 of 84 PageID 625




                    EXHIBIT 7
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case
HCA   6:19-cv-01711-WWB-EJK
    names                              Document
          administrator for new OviedoER,         23-1
                                          2013 WLNR      Filed
                                                    22704514           09/13/19 Page 35 of 84 PageID 626




                                9/10/13 Orlando Bus. J. (Fla.) (Pg. Unavail. Online)
                                             2013 WLNR 22704514

                                            Orlando Business Journal
                              Copyright © 2013 American City Business Journals, Inc.

                                                 September 10, 2013

                                  HCA names administrator for new Oviedo ER

                                                  Megan Anderson

Central Florida Regional Hospital Inc. on Sept. 10 named Janet Livingston the administrator of the new freestanding
emergency department in Oviedo.

Livingston previously worked in administrative roles at Orlando Health for the past 25 years.

In her new job, she will oversee the $9.7 million, 11,000-square-foot facility, which is set to open in November at the
intersection of Red Bug Lake Road and Broadway Avenue. The Oviedo ER will employ 35 full-time staff and four
emergency medicine physicians and is expected to serve more than 10,000 residents in Oviedo and east Seminole County.

Central Florida Regional Hospital is owned by Nashville, Tenn.-based HCA (NYSE: HCA), which operates about one-
fourth of the hospitals in Florida, has two local hospitals: Central Florida Regional Hospital in Sanford and Osceola
Regional Medical Center in Kissimmee.

See previous stories on the Oviedo ER:

HCA breaks ground on Oviedo emergency department HCA planning freestanding emergency department in Oviedo

Did you find this article useful? Why not subscribe to Orlando Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


---- Index References ----

Company: HCA INC; CENTRAL FLORIDA REGIONAL HOSPITAL INC


Industry: (Healthcare Service Providers (1HE78); Critical & Intensive Care (1CR27); Hospital (1HO39); Healthcare
Practice Specialties (1HE49); Hospital Administration (1HO60); Healthcare (1HE06); Healthcare Services (1HE13))

Region: (U.S. Southeast Region (1SO88); North America (1NO39); Tennessee (1TE37); Florida (1FL79); USA (1US73);
Americas (1AM92))

Language: EN




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
Case
HCA   6:19-cv-01711-WWB-EJK
    names                              Document
          administrator for new OviedoER,         23-1
                                          2013 WLNR      Filed
                                                    22704514       09/13/19 Page 36 of 84 PageID 627


Other Indexing: (Janet Livingston)

Word Count: 178

End of Document                                      © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 37 of 84 PageID 628




                    EXHIBIT 8
              TO THE AFFIDAVIT OF
                       CATHY DROKE
CaseOviedoER
HCA's 6:19-cv-01711-WWB-EJK
             may add medical tinge toDocument    23-1 Filed
                                     nearby development,      09/13/19
                                                         2013 WLNR       Page
                                                                   24608053                   38 of 84 PageID 629




                                   10/1/13 Orlando Bus. J. (Fla.) (Pg. Unavail. Online)
                                                2013 WLNR 24608053

                                               Orlando Business Journal
                                 Copyright © 2013 American City Business Journals, Inc.

                                                     October 1, 2013

                             HCA's Oviedo ER may add medical tinge to nearby development

                                                   Abraham Aboraya

November's going to be a big month in Oviedo: The Seminole County city will get its first hospital ... ish.

Nashville, Tenn.-based HCA Holdings Inc.built a $9.7 million, 11,000-square-foot freestanding emergency department
in Oviedo, slated to open next month.Central Florida Regional Hospital Inc.named Janet Livingston administrator of
the 11,000-square-foot facility Sept. 10.

Why does it matter?Well here's an outcrop of that: I spoke to Marc Massar, one of the property owners of a 12.5-acre
parcel at the southwest corner of Oviedo Mall Boulevard and State Road 426, the land adjoining the freestanding ER.

While he wouldn't get into too many details because of pesky non-disclosures, he said some of the 12.5 acres — see the
map below — is under contract to be sold to a developer, looking to build a medical office building.What's more, in
addition to retail outparcels, Massar said the land owner is considering a hotel.

And that wasn't the case before HCA came in with an emergency room.

"That changed the focus," Massar said. "We were focused on all retail, but the hospital changed the focus to medical
office buildings and made the hotel more likely."

So what do you think?Will an injection of medical space next to the mall pump up area development?

Did you find this article useful?Why not subscribe to Orlando Business Journal for more articles and leads?Visit
bizjournals.com/subscribe or call 1-866-853-3661.


---- Index References ----

Company: HCA HOLDINGS INC; CENTRAL FLORIDA REGIONAL HOSPITAL INC


Industry: (Critical & Intensive Care (1CR27); Hospital (1HO39); Construction (1CO11); Commercial Construction
(1CO15); Commercial Real Estate (1CO51); Real Estate (1RE57); Healthcare Services (1HE13); Healthcare Practice
Specialties (1HE49); Healthcare Service Providers (1HE78); Healthcare (1HE06))




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                 1
CaseOviedoER
HCA's 6:19-cv-01711-WWB-EJK
             may add medical tinge toDocument    23-1 Filed
                                     nearby development,      09/13/19
                                                         2013 WLNR       Page
                                                                   24608053               39 of 84 PageID 630


Region: (Tennessee (1TE37); Americas (1AM92); North America (1NO39); U.S. Southeast Region (1SO88); USA
(1US73); Florida (1FL79))

Language: EN

Other Indexing: (Marc Massar)

Word Count: 240

End of Document                                      © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 40 of 84 PageID 631




                    EXHIBIT 9
              TO THE AFFIDAVIT OF
                       CATHY DROKE
 Case 6:19-cv-01711-WWB-EJK
Exclusive:                                Document
           Central Florida Regional Hospital            23-1
                                             to expand its      Filed
                                                           ER, 2013   09/13/19
                                                                    WLNR 28866451 Page        41 of 84 PageID 632




                                 11/15/13 Orlando Bus. J. (Fla.) (Pg. Unavail. Online)
                                               2013 WLNR 28866451

                                             Orlando Business Journal
                               Copyright © 2013 American City Business Journals, Inc.

                                                  November 15, 2013

                             Exclusive: Central Florida Regional Hospital to expand its ER

                                                   Abraham Aboraya

Oviedo isn't the only Seminole County city getting a new ER.

This morning, Central Florida Regional Hospital Inc. unveiled its new Oviedo ER, a facility that could lead the way to
an inpatient hospital in the area. I spoke with Wendy Brandon, CEO of Central Florida Regional Hospital Inc., about
her 221-bed hospital in Sanford.

The reason? Osceola Regional just unveiled its new patient tower, and now the Oviedo ER is opening. I asked if Central
Florida Regional Hospital Inc. was going to be due for a capital project soon.

"Our next big expected project is to expand the emergency department," Brandon said. "We have plans drawn up and
are bidding it now."

Why? The ER is expected to reach 50,000 visits in 2013, up 7 percent from 2012.

"We are quickly outgrowing the space," Brandon said. "It's a top priority for us to see patients quickly."

Brandon said the hospital's parent company, Nashville, Tenn.-based HCA Holdings Inc., hasn't approved the funding
for the expansion. Brandon wasn't able to talk about how many square feet the project would include, only that it would
grow the hospital from 22 beds to 32 or 34 beds.

No word on price, either, only that it would be in the millions.

Did you find this article useful? Why not subscribe to Orlando Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


---- Index References ----

Company: HCA HOLDINGS INC; CENTRAL FLORIDA REGIONAL HOSPITAL INC


Industry: (Healthcare Practice Specialties (1HE49); Healthcare Services (1HE13); Healthcare Service Providers (1HE78);
Critical & Intensive Care (1CR27); Healthcare (1HE06); Hospital (1HO39); Hospital Administration (1HO60))



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
 Case 6:19-cv-01711-WWB-EJK
Exclusive:                                Document
           Central Florida Regional Hospital            23-1
                                             to expand its      Filed
                                                           ER, 2013   09/13/19
                                                                    WLNR 28866451 Page      42 of 84 PageID 633


Region: (North America (1NO39); U.S. Southeast Region (1SO88); Americas (1AM92); USA (1US73); Tennessee
(1TE37); Florida (1FL79))

Language: EN

Other Indexing: (Wendy Brandon)

Word Count: 227

End of Document                                        © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 43 of 84 PageID 634




                  EXHIBIT 10
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case
Cast    6:19-cv-01711-WWB-EJK
     of characters:                        Document
                    The latest intel on movers          23-1
                                               and shakers, 2013Filed
                                                                 WLNR09/13/19
                                                                      29538047      Page 44 of 84 PageID 635




                                11/22/13 Orlando Bus. J. (Fla.) (Pg. Unavail. Online)
                                              2013 WLNR 29538047

                                            Orlando Business Journal
                              Copyright © 2013 American City Business Journals, Inc.

                                                 November 22, 2013

                             Cast of characters: The latest intel on movers and shakers

                                                         Staff

  Walt Disney World President George Kalogridis, speaking at the International Association of Amusement Parks &
Attractions Expo 2013, said he believes the key to a company's success is to identify customers' needs before they even
know it's something they want.

http://bizj.us/tqe7p

 Orlando City Soccer Club President Phil Rawlins planned to get a big beer on Nov. 19 to celebrate his team's new
MLS status.

http://bizj.us/tqcy5

  Former Orlando Mayor Glenda Hood received the 2013 Robert M. O'Donnell award in recognition of her work to
improve land and the quality of life.

http://bizj.us/tq71d

  Wendy Brandon, CEO of Central Florida Regional Hospital, unveiled its new Oviedo ER and told OBJ the Sanford
hospital plans to expand its own ER, as well.

http://bizj.us/tpy2v

   Kim Hutto, director of sales for PSAV, is one of Central Florida's female businesswomen who have completed an
Ironman competition. Her top business lesson learned: Adopting an attitude of fearlessness toward trying something
new.

http://bizj.us/tqdq7

   Rafael and Luisa Medina will receive the Lifetime Achievement Award at the Don Quijote Awards Gala on Dec.
7 at the Epcot World Showplace Pavilion, awarded by the Hispanic Business Initiative Fund of Florida Inc. and the
Hispanic Chamber of Commerce of Metro Orlando.

http://bizj.us/tpuyn



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
Case
Cast    6:19-cv-01711-WWB-EJK
     of characters:                        Document
                    The latest intel on movers          23-1
                                               and shakers, 2013Filed
                                                                 WLNR09/13/19
                                                                      29538047        Page 45 of 84 PageID 636



Did you find this article useful? Why not subscribe to Orlando Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


---- Index References ----


News Subject: (HR & Labor Management (1HR87); Corporate Events (1CR05); Business Management (1BU42);
Minority Businesses (1MI90); Executive Personnel Changes (1EX23); Minority & Ethnic Groups (1MI43); Social Issues
(1SO05); Small Business (1SM15))

Industry: (Healthcare (1HE06); Healthcare Service Providers (1HE78); Healthcare Services (1HE13); Hospital (1HO39))

Region: (North America (1NO39); U.S. Southeast Region (1SO88); Americas (1AM92); Florida (1FL79); USA (1US73))

Language: EN

Other Indexing: (Walt Disney World) (Robert O'Donnell; Rafael Medina; Glenda Hood; Phil Rawlins; Luisa Medina;
Kim Hutto; Wendy Brandon; George Kalogridis)

Word Count: 248

End of Document                                          © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 46 of 84 PageID 637




                  EXHIBIT 11
              TO THE AFFIDAVIT OF
                       CATHY DROKE
 Caseare6:19-cv-01711-WWB-EJK
Plans                                    Document
         in works to build acute-care hospital          23-1
                                               in Oviedo,      Filed3108209
                                                          2014 WLNR  09/13/19            Page 47 of 84 PageID 638




                                               2/4/14 Orlando Sentinel A8
                                                  2014 WLNR 3108209

                                                 Orlando Sentinel
                                 Copyright © 2014 Orlando Sentinel Communications

                                                     February 4, 2014

                                                    Section: A Section

                               Plans are in works to build acute-care hospital in Oviedo

                                              Marni Jameson, Staff Writer

A new acute-care hospital may be coming soon to Oviedo, if officials at Central Florida Regional Hospital get their way.
Officials announced Monday that they had taken the first steps toward building Oviedo Medical Center.

The new hospital would be adjacent to the Oviedo ER, at 8300 Red Bug Lake Road, which opened in November.

Since it opened, the Oviedo ER has stayed busy caring for patients from east Seminole County and surrounding areas,
which hospital officials think is a strong indication of the need for more health-care services in Oviedo, said hospital
spokeswoman Sandy McPherson.

Because plans are still in the early stages, McPherson could not say how large the hospital would be nor when it is
expected to open. The Oviedo ER, a free-standing emergency department, occupies 10 acres on a 48-acre parcel the
hospital owns. The balance would be the site of the new hospital.

Central Florida Regional, which is owned by Hospital Corporation of America, submitted a letter of intent to the state
of Florida on Friday, informing the state of plans to apply for a Certificate of Need, McPherson said.

Such certificates are required before an inpatient hospital can be built in the state.

Central Florida Regional is a 221-bed, acute-care hospital in Sanford, located 3.6 miles east of I-4 that serves Seminole
and west Volusia counties.

"Oviedo has waited a long time for comprehensive health-care services," said Wendy Brandon, the hospital's chief
executive officer. "The opening of Oviedo ER was an important beginning. Now Central Florida Regional Hospitalis
prepared to continue our investment in Oviedo and fulfill our commitment to bring world-class health care to the local
community by building a full-service, acute-care hospital."

Oviedo Mayor Dominic Persampiere said that bringing a hospital to Oviedo and eastern Seminole County residents has
long been a priority for city leaders, according to a statement released by Central Florida Regional.

"Our ultimate goal is a full-service medical facility in Oviedo," Persampiere said. "We owe it to our residents to do
whatever is necessary to ensure quality health care is available in their local community. We are incredibly grateful to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1
 Caseare6:19-cv-01711-WWB-EJK
Plans                                    Document
         in works to build acute-care hospital          23-1
                                               in Oviedo,      Filed3108209
                                                          2014 WLNR  09/13/19           Page 48 of 84 PageID 639


Central Florida Regional Hospital for sharing our vision. We look forward to working with them to make our hospital
a reality."

Seminole County Commission Chairman Bob Dallari said a hospital in east Seminole County would benefit the entire
region.

"Based on the growth we have seen in Seminole County, a hospital in Oviedo makes sense," Dallari said in a statement to
Central Florida Regional. "The economic impact will be substantial, both from the tax revenue the hospital will generate
and new businesses it will attract. But, more important, we need a convenient health-care access point for our neighbors
in east Seminole County who are sick or injured."

COLUMN: Business


---- Index References ----



Industry: (Healthcare Services (1HE13); Healthcare (1HE06); Hospital (1HO39); Healthcare Practice Specialties
(1HE49); Critical & Intensive Care (1CR27); Hospital Administration (1HO60); Healthcare Service Providers (1HE78))

Region: (Americas (1AM92); North America (1NO39); USA (1US73); Florida (1FL79); U.S. Southeast Region (1SO88))

Language: EN

Other Indexing: (Sandy McPherson; Wendy Brandon; Dominic Persampiere; Bob Dallari)

Edition: FINAL

Word Count: 471

End of Document                                            © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 49 of 84 PageID 640




                  EXHIBIT 12
              TO THE AFFIDAVIT OF
                       CATHY DROKE
 Case
State   6:19-cv-01711-WWB-EJK
      gives                                Document
            early OK to new hospital in Oviedo,        23-1
                                                2014 WLNR     Filed
                                                          15640120       09/13/19 Page 50 of 84 PageID 641




                                             6/10/14 Orlando Sentinel B2
                                                2014 WLNR 15640120

                                                Orlando Sentinel
                                Copyright © 2014 Orlando Sentinel Communications

                                                     June 10, 2014

                                                  Section: Local News

                                    State gives early OK to new hospital in Oviedo

                                             Martin E. Comas, Staff Writer

East Seminole County residents are a step closer to seeing a new hospital in their area.

State officials have given Central Florida Regional Hospital preliminary approval toward building a three-story, 80-bed
acute-care hospital on 48 acres on Red Bug Lake Road at State Road 426.

The new Oviedo Medical Center would sit adjacent to the existing Oviedo ER, which opened in November. And plans
are to expand Oviedo ER, an emergency care center, to 20 beds from the current 12 and make it part of the Oviedo
Medical Center.

Hospital officials said it's too early to provide a date on when construction would start.

Oviedo residents and city leaders have long wanted to bring a hospital to their area. The closest hospital, Winter Park
Memorial, is more than eight miles from Oviedo ER.

Central Florida Regional Hospital, which is owned by Hospital Corporation of America, applied for a "certificate of
need" last April. It also has a 221-bed, acute-care hospital in Sanford that serves Seminole and west Volusia counties.


---- Index References ----



Industry: (Healthcare Service Providers (1HE78); Hospital Administration (1HO60); Hospitals (1HO39); Healthcare
Services (1HE13); Healthcare Practice Specialties (1HE49); Healthcare (1HE06); Critical & Intensive Care (1CR27))

Region: (USA (1US73); Americas (1AM92); U.S. Southeast Region (1SO88); Florida (1FL79); North America (1NO39))

Language: EN

Edition: FINAL

Word Count: 170




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
 Case
State   6:19-cv-01711-WWB-EJK
      gives                                Document
            early OK to new hospital in Oviedo,        23-1
                                                2014 WLNR     Filed
                                                          15640120    09/13/19 Page 51 of 84 PageID 642



End of Document                                         © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 52 of 84 PageID 643




                  EXHIBIT 13
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case Hospital
Oviedo 6:19-cv-01711-WWB-EJK           Document
              plan gets the OK, 2014 WLNR 1626850623-1           Filed 09/13/19 Page 53 of 84 PageID 644




                                       6/12/14 Fla. Today (Melbourne, Fla.) A1
                                               2014 WLNR 16268506

                                            Florida Today (Melbourne, FL)
                                              Copyright © 2014 Gannett

                                                     June 12, 2014

                                                       Section: A

                                          Oviedo Hospital plan gets the OK

June 12, 2014

'Our community has waited a long time for a hospital in Oviedo and now it is becoming a reality,' Dominic Persampiere
Oviedo Mayor

Oviedo, make way — plans for a new hospital have gotten the official thumbs-up from the state.

BrevardCounty BrevardCounty

Being granted its Certificate of Need, Central Florida Regional Hospital has overcome one of the biggest hurdles in
moving forward with expansion plans in Oviedo. A necessary step in a long series of events, the CON granted the
company the ability to build the new Oviedo Medical Center on 48 acres of land off Red Bug Lake Road and Broadway
Street.

"The step is they've got to get the OK from the state, which they were just granted on Friday. So now they are clear to
design, develop and build the hospital/medical facility," said Oviedo Mayor Dominic Persampiere.

The new hospital will be an extension of the current Oviedo ER and will be a facility with up to 80 beds, said Sandy
McPherson, marketing director for CFRH.

"We are very excited the CON for up to 80 beds has been approved, and, soon, we expect to begin the significant process
of planning the new hospital," she said in an email. "Oviedo ER is meeting the local need for emergency services, and we
look forward to bringing a broad range of acute care services to the Oviedo community."

The new hospital will expand emergency services and offer a full range of medical and surgical services, according to a
release form CFRH. The hospital comes on the curtails of the Oviedo ER, which opened in November 2013, and has
since had a heavy flow of traffic.

"Our team at Central Florida Regional Hospital has shared Oviedo's vision for a full-service acute care hospital for many
years," said Chief Executive Officer Wendy H. Brandon. "Since opening in November, Oviedo ER has continued to be
well-supported by our community. Now we look forward to beginning the planning process to bring a comprehensive
medical center to the residents of East Seminole County."



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Case Hospital
Oviedo 6:19-cv-01711-WWB-EJK           Document
              plan gets the OK, 2014 WLNR 1626850623-1            Filed 09/13/19 Page 54 of 84 PageID 645



A letter-writing campaign was launched in March and called for support of the proposed medical facility. Advertising
the campaign at events and soliciting community support, the campaign elicited the help of dozens. In the end, the CON
was filed to the state alongside 116 letters of support from residents, physicians, community leaders and organizations.

Although the approval cannot be attributed to this alone, this is a big step for Oviedo, Persampiere said, and one that
certainly has not come easy in the past. A hospital for Oviedo has been in the works since the 1990s, he said, but the
state simply would never grant the area a CON, citing that the need just wasn't there. Making its case strongly this year,
CFRH gained the state's blessing and, for the first time in Oviedo history, will officially move forward with plans for
the full-scale hospital.

"Our community has waited a long time for a hospital in Oviedo and now it is becoming a reality," Persampiere said. "We
are grateful to Central Florida Regional Hospital for staying the course with us and look forward to working with them
to build a comprehensive medical center we can be proud of that will provide all the health care services our residents
need right here in our own community."

'Our community has waited a long time for a hospital in Oviedo and now it is becoming a reality,' Dominic Persampiere
Oviedo Mayor


---- Index References ----



Industry: (Hospital Administration (1HO60); Healthcare Practice Specialties (1HE49); Healthcare Service Providers
(1HE78); Healthcare Services (1HE13); Hospitals (1HO39); Critical & Intensive Care (1CR27); Healthcare (1HE06))

Region: (Florida (1FL79); USA (1US73); U.S. Southeast Region (1SO88); Americas (1AM92); North America (1NO39))

Language: EN

Other Indexing: (Sandy McPherson; Wendy Brandon; Dominic Persampiere; Oviedo)

Edition: 1

Word Count: 584

End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 55 of 84 PageID 646




                  EXHIBIT 14
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case Medical
Oviedo 6:19-cv-01711-WWB-EJK            Document
             Center to open, offer job opportunities      23-1 Filed 09/13/19 Page 56 of 84 PageID 647




                                               9/24/15 U-Wire 00:00:00

                                                       U-Wire
                                     Copyright (c) 2015 M2 Communications Ltd.

                                                  September 24, 2015

                                Oviedo Medical Center to open, offer job opportunities

University of Central Florida; Orlando, FL - news

By Veronica Brezina

A new $109 million Oviedo Medical Center next to Oviedo ER will open the opportunity for more than 200 jobs when
it is expected to be complete in early 2017.

On Thursday at 10 a.m., a groundbreaking event covered what the new 198,000-square-foot hospital on Red Bug Lake
Road will offer for UCF and the surrounding areas.

"We have great schools and I think a great opportunity to really ... stay local as much as we can, whether it's recruiting
talent, physicians or staff," said KC Donahey, CEO of Oviedo Medical Center.

The hospital will expand Oviedo ER to 22 beds and include medical and surgical inpatient units, intensive care, medical
cardiology, telemetry, cardiac catheterization and women's services, including labor and delivery.

"Think about what this means to our community. Think of the development that's going to happen. Think of the change
that it's going to have. Think of the medical services five minutes from your home," Oviedo Mayor Dominic Persampiere
said at the event. "That is what this is all about.

"Two years ago, we all stood here. Oviedo ER opened up and they didn't know how many patients they were going to
serve. They had a number. They doubled, tripled and quadrupled that number."

CENTRAL FLORIDA FUTURE

Orlando VA center opens doors for UCF medical students

Once the new medical center opens, Donahey said it is expected to serve more than 35,000 patients in its first year.

Currently, there are 30 to 40 employees at the free-standing ER. Donahey said the new employees would mostly consist
of medical professionals, but will also be working in housekeeping, food services and nursing. The average salary will
be $58,000, he said.

"I'm very excited about the opportunity partnership with UCF. We haven't really explored yet exactly how that
partnership will work," he said. "I know that our company has a relationship, but I look forward to building a relationship



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
Case Medical
Oviedo 6:19-cv-01711-WWB-EJK            Document
             Center to open, offer job opportunities    23-1 Filed 09/13/19 Page 57 of 84 PageID 648


myself, whether that be on the side of medical staff or on the side of the many professionals we're going to be working
with."

-----

Veronica Brezina is a Contributing Writer for the Central Florida Future. 25 CONNECT 2
TWEETLINKEDINCOMMENTEMAILMORERead or Share this story: http://www.centralfloridafuture.com/story/
news/2015/09/24/oviedo-medical-center-hospital-open-job-opportunities/72764516/

(Distributed for UWire via M2 Communications (www.m2.com))


---- Index References ----



Industry: (Critical & Intensive Care (1CR27); Healthcare (1HE06); Healthcare Practice Specialties (1HE49); Healthcare
Service Providers (1HE78); Healthcare Services (1HE13); Hospital Administration (1HO60); Hospitals (1HO39);
Nursing (1NU59))

Region: (Americas (1AM92); Florida (1FL79); North America (1NO39); U.S. Southeast Region (1SO88); USA (1US73))

Language: EN

Other Indexing: (Dominic Persampiere; Veronica Brezina; Veronica BrezinaA)

Word Count: 388

 End of Document                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 58 of 84 PageID 649




                  EXHIBIT 15
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case 6:19-cv-01711-WWB-EJK
Acute-care                               Document
           hospital breaks ground, 2015 WLNR        23-1
                                             28786215           Filed 09/13/19 Page 59 of 84 PageID 650




                                            9/28/15 Orlando Sentinel D2
                                               2015 WLNR 28786215

                                                 Orlando Sentinel
                               Copyright (c) 2015 Orlando Sentinel Communications

                                                 September 28, 2015

                                     Section: CENTRAL FLORIDA BUSINESS

                                         Acute-care hospital breaks ground

                                           Naseem S. Miller, Staff Writer

Oviedo Medical Center broke ground on a 64-bed acute-care hospital, adding to the existing Oviedo ER.

Kenneth Donahey, the new CEO of the hospital, said the demographics, population growth and current use of Oviedo
ER demonstrated a need for a new hospital in the area.

"And we've had tremendous support from the community," said Donahey.

The $109 million campus is expected to bring 200 jobs, with an average salary of $58,000. It is expected to pay an
estimated $2.3 million in annual non-income tax and provide $23.8 million in charity care each year.

The hospital, which is part of the large HCA chain, is expected to open in the first quarter of 2017. It is expected to
serve 35,000 patients in its first year.

The existing 12-bed Oviedo ER will eventually expand to 22 beds.

Contractors include Layton Construction and the architectural firm Gould Turner Group.

Institutions

Orlando Regional Medical Center has redesigned its cath lab and electrophysiology lab, as part of its ongoing $297
million redesign and renovation project. The redesign consolidates the nine new cardiac labs with 20 new preparation
and recovering rooms.

The new labs also reduce radiation exposure for patients and providers during the procedures, the hospital said.

Sand Lake Imaging is participating in Shepherd's Hope's Get a Mammogram, Give a Mammogram program during
the month of October.

For each new patient, the imaging center will donate a free mammogram to Shepherd's Hope, a Central Florida clinic
that cares for uninsured individuals.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  1
Case 6:19-cv-01711-WWB-EJK
Acute-care                               Document
           hospital breaks ground, 2015 WLNR        23-1
                                             28786215           Filed 09/13/19 Page 60 of 84 PageID 651


The program has provided 320 free mammograms since 2013.

Florida Hospital Orlando's robotic-assisted surgery program celebrated its 10,000th procedure. The program has been
in place since 2004 and has expanded from one to four robots, which perform up to 25 procedures each week.

Osceola Cancer Center has been accredited by COLA, a national health-care accreditation organization. The
accreditation means that the laboratories meet quality standards and demonstrate accuracy in testing.

Central Florida Family Health Center in Sanford, Healthcare Center For the Homeless in Orlando and Community
Health Centers in Winter Garden are among health centers in the nation to receive Affordable Care Act funding to
expand primary care services. They received $406,000, $311,000 and $433,000, respectively.

Lutheran Haven, an Oviedo independent and nursing home community, has a new Memory Care Community.

People

Marlene Linders, CEO of Philders Group International, is one of two women in the United States designated as
distinguished lecturer for ASHRAE, a global society advancing human well-being through sustainable technology for
the built environment. Her status has been extended for another term. She speaks about dangers of germs, superbugs
and pathogens in public and health-care settings.

COLUMN: Health


---- Index References ----

Company: GOULD INVESTORS LP; HCA INC; LAYTON CONSTRUCTION CO INC


Industry: (Critical & Intensive Care (1CR27); Healthcare (1HE06); Healthcare Practice Specialties (1HE49); Healthcare
Service Providers (1HE78); Healthcare Services (1HE13); Hospital Administration (1HO60); Hospitals (1HO39))

Region: (Americas (1AM92); Florida (1FL79); North America (1NO39); U.S. Southeast Region (1SO88); USA (1US73))

Language: EN

Other Indexing: (Philders Group International) (Kenneth C. Donahey; Kenneth Donahey)

Edition: FINAL

Word Count: 435

End of Document                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 61 of 84 PageID 652




                  EXHIBIT 16
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case
New    6:19-cv-01711-WWB-EJK
    Oviedo hospital to bring more medicalDocument
                                          offices, 201523-1  Filed 09/13/19
                                                        WLNR 31580151                  Page 62 of 84 PageID 653




                                 10/23/15 Orlando Bus. J. (Fla.) (Pg. Unavail. Online)
                                               2015 WLNR 31580151

                                               Orlando Business Journal
                                                http://www.acbj.com

                                                    October 23, 2015

                                  New Oviedo hospital to bring more medical offices

                                                    Rachel Williams

The new hospital coming to Oviedo is bringing with it more medical office space for local physicians and their practices.

In an interview with Orlando Business Journal, Oviedo Medical Center CEO Kenneth Donahey said 40,000 square feet
of medical office space also will be built. The 64-bed, three-story, 198,000-square-foot hospital broke ground on Sept. 24
at 8300 Red Bug Lake Road. It's slated to open in January 2017, but the medical offices should open about six months
prior, Donahey said.

This can draw more physicians to Oviedo who help support the economy by bringing high-wage jobs to the area, purchase
homes and other local goods and services.

Oviedo Medical Center is owned by HCA Holdings Inc. and is expected to create up to 200 new jobs and serve more
than 35,000 patients in its first year . The existing Oviedo ER, a free-standing emergency center owned by Central Florida
Regional Hospital, also is expanding from 12 beds to 20 beds.

Architecture firm Gould Turner Group of Nashville designed Oviedo Medical Center, and Layton Construction is the
general contractor of both the hospital and the medical office building. For an inside look at the future hospital, see the
photo gallery of renderings provided by Gould Turner Group.

For more Central Florida health care news, see here .

Did you find this article useful? Why not subscribe to Orlando Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


---- Index References ----

Company: GOULD INVESTORS LP; HCA HOLDINGS INC


Industry: (Commercial Construction (1CO15); Commercial Real Estate (1CO51); Construction (1CO11); Healthcare
(1HE06); Healthcare Service Providers (1HE78); Healthcare Services (1HE13); Hospital Administration (1HO60);
Hospitals (1HO39); Real Estate (1RE57))




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
Case
New    6:19-cv-01711-WWB-EJK
    Oviedo hospital to bring more medicalDocument
                                          offices, 201523-1  Filed 09/13/19
                                                        WLNR 31580151              Page 63 of 84 PageID 654


Region: (Americas (1AM92); Florida (1FL79); North America (1NO39); U.S. Southeast Region (1SO88); USA (1US73))

Language: EN

Other Indexing: (Kenneth C. Donahey; Kenneth Donahey)

Word Count: 234

End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 64 of 84 PageID 655




                  EXHIBIT 17
              TO THE AFFIDAVIT OF
                       CATHY DROKE
 Case
See    6:19-cv-01711-WWB-EJK
    where                                Document
          Florida's 26 freestanding ERs are            23-1
                                            located, 2016 WLNRFiled 09/13/19
                                                               14988499               Page 65 of 84 PageID 656




                                 5/16/16 Orlando Bus. J. (Fla.) (Pg. Unavail. Online)
                                              2016 WLNR 14988499

                                              Orlando Business Journal
                                               http://www.acbj.com

                                                     May 16, 2016

                                 See where Florida's 26 freestanding ERs are located

                                                   Rachel Williams

The latest trend in health care construction is quickly making its mark in Central Florida.

Freestanding emergency centers, facilities owned and operated by licensed hospitals that are not connected to a main
hospital campus but offer the same comprehensive 24/7 emergency services, are on the rise in the region. Three facilities
already are open in the area - Oviedo ER was the first - and at least six more are on the way from hospital systems like
Florida Hospital, Orlando Health, Halifax Health and HCA Holdings Inc.

Statewide, the trend continues. There currently are 26 freestanding ERs established in Florida, according to the Florida
Agency for Health Care Administration. Seven of these facilities opened in 2015, the year with the largest growth to
date, but 2016 and even 2017 are off to a running start.

See Orlando Business Journal's cover story in the May 13 print edition for an in-depth look at the growth of these
facilities in the region, and what that means for the community.

Also, see the statewide map below for a look at the name, opening date and location of these facilities, including ones
that are still in the works (click on the circle to see info about that center).

Check back at OrlandoBusinessJournal.com for more health care news .

Did you find this article useful? Why not subscribe to Orlando Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


---- Index References ----

Company: HCA HOLDINGS INC; HALIFAX HEALTH CENTRE; ORLANDO HEALTH INC


Industry: (Healthcare (1HE06); Healthcare Service Providers (1HE78); Healthcare Services (1HE13); Hospital
Administration (1HO60); Hospitals (1HO39))

Region: (Americas (1AM92); Florida (1FL79); North America (1NO39); U.S. Southeast Region (1SO88); USA (1US73))




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    1
 Case
See    6:19-cv-01711-WWB-EJK
    where                                Document
          Florida's 26 freestanding ERs are            23-1
                                            located, 2016 WLNRFiled 09/13/19
                                                               14988499            Page 66 of 84 PageID 657


Language: EN

Other Indexing: (See Orlando Business Journal)

Word Count: 231

End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 67 of 84 PageID 658




                  EXHIBIT 18
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Casewhere
Here's 6:19-cv-01711-WWB-EJK           Document
           HCA plans to build new 3 freestanding   23-12017Filed
                                                 ERs,...,   WLNR09/13/19
                                                                 29020574              Page 68 of 84 PageID 659




                                 9/20/17 Orlando Bus. J. (Fla.) (Pg. Unavail. Online)
                                              2017 WLNR 29020574

                                               Orlando Business Journal
                                                https://www.acbj.com

                                                  September 20, 2017

        Here's where HCA plans to build new 3 freestanding ERs, 4 urgent care centers and add 100+ jobs

                                                   Veronica Brezina

HCA Healthcare's North Florida Division plans to build three new freestanding emergency departments and four new
urgent care centers across Central Florida next year.

Two of the facilities will be built in Orange County near Baldwin Park and in the Millenia area, with another in Seminole
County on International Parkway. Each will operate as a full-service emergency department providing 24/7 emergency
care for adults and children. The locations will be about 10,000 square feet and contain approximately 11 beds, according
to HCA.

HCA still is working to nail down the exact locations for the facilities and has yet to choose a general contractor.

Jake Kirchner, regional vice president for planning and development at HCA, said the exact timeline of the project still
has to be determined, but he hopes construction will start on each of the facilities in 2018 and said it will take four to
six months to complete each one.

"We found that freestanding ERs have been successful for the overall hospital system. The care is much quicker there and
operations are more streamlined compared to hospitals depending on time of day and season of year. Typically when
we are busy in the ER at hospitals, you have patients waiting to get in beds. The situation is different for freestanding
ERs," Kirchner said. "Convenience is a big motivator for patients today, they look for a local health care options and
the sites we are developing at are where there's a need to be closer to home for patients."

HCA's first freestanding emergency department was Oviedo ER, which opened at the end of 2013 and since has expanded
into a $109 million, 64-bed hospital called Oviedo Medical Center.

HCA now has just one freestanding ER, which is in Hunter's Creek . It will serve as a model for the new three facilities.
That 10,600-square-foot ER cost $10 million to build and created 40 jobs.

Freestanding emergency centers typically are owned and operated by licensed hospitals. The facilities are not connected
to a main hospital campus but offer the same comprehensive 24/7 emergency services . The number of such facilities is
on the rise in Florida, in part due to overcrowded ERs , and partly due to a desire to grow hospital system revenue.

Further, this growing trend eventually may make it easier for those hospital systems to stake a claim on being the ones
to get state approval to build full hospital campuses in booming areas, which are more likely to have a higher number



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
Casewhere
Here's 6:19-cv-01711-WWB-EJK           Document
           HCA plans to build new 3 freestanding   23-12017Filed
                                                 ERs,...,   WLNR09/13/19
                                                                 29020574                Page 69 of 84 PageID 660


of privately insured residents, although these local facilities do accept Medicare and Medicaid. (See the slideshow for a
look at Florida Hospital's freestanding emergency room that opened in Lake Mary last May.)

Go here to see where Florida's freestanding ERs are located.

Meanwhile, HCA also plans to open four CareNow Urgent Care centers: Sanford, Lake Mary, east Orlando on Alafaya
Trail and in Winter Park. CareNow opened its first Orlando-area clinic last February, in Winter Springs.

Check OrlandoBusinessJournal.com for more hospital and health care news.

Join the conversation: Follow @OBJUpdateon Twitter, "like" us on Facebookand sign up for our free email newsletters
and news alerts.

Did you find this article useful? Why not subscribe to Orlando Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


---- Index References ----

Company: HCA INC


Industry: (Critical & Intensive Care (1CR27); Healthcare (1HE06); Healthcare Practice Specialties (1HE49); Healthcare
Service Providers (1HE78); Healthcare Services (1HE13); Hospital Administration (1HO60); Hospitals (1HO39))

Region: (Americas (1AM92); Florida (1FL79); North America (1NO39); U.S. Southeast Region (1SO88); USA (1US73))

Language: EN

Other Indexing: (Baldwin Park; Jake Kirchner)

Word Count: 538

End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 70 of 84 PageID 661




                  EXHIBIT 19
              TO THE AFFIDAVIT OF
                       CATHY DROKE
   Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 71 of 84 PageID 662




STOMACH PAIN?
Maybe it’s just the wings.
But, what if it’s not?
Don’t mess    with it. Get to the Oviedo ER
                                                                                SM
       Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19                              Page 72 of 84 PageID 663

at Oviedo Medical Center.                                                            8300 Red Bug Lake Road
                                                                                           Oviedo, FL 32765

Many people blame stomach pain or discomfort on indigestion –
and that’s often the case. But sometimes these symptoms can be
caused by something far more serious. If you are experiencing
abdominal pain that is severe or accompanied by other symptoms
such as pressure in your chest, bleeding, nausea or vomiting, yellow
skin or eyes or difficulty breathing, you may be experiencing a serious
medical emergency.

The Oviedo ER at Oviedo Medical Center has the staff, equipment and
                   SM




expertise to handle the most critical medical emergencies. And with
average ER wait times that are consistently shorter than the national
average, we can get you in and get you treated promptly and efficiently.

To learn more about when you should seek emergency care
for stomach pain, visit our website or call 407-871-5634.



For average ER wait time, text ER to 32222
or visit OviedoER.com.

Message and data rates may
apply. For more information,
visit TextERHelp.com.


                                   Located between S.R. 417 and S.R. 426 with
                                         easy access from W. Broadway Street.
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 73 of 84 PageID 664




                  EXHIBIT 20
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 74 of 84 PageID 665




                                 BAD BREAK?
                                 Lucky for you, the emergency experts at
                                 Oviedo Medical Center are close by.
            Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 75 of 84 PageID 666
When accidents happen,
we’re here for you. 24/7/365.                                                   8300 Red Bug Lake Road,
                                                                                Oviedo, FL 32765




Accidents happen fast. Emergency care should, too. The Oviedo ERSM
at Oviedo Medical Center has the staff, equipment and expertise to
handle the most critical medical emergencies. And with average ER
wait times that are consistently shorter than the national average, we
can get you in and get you treated promptly and efficiently.

For all your family’s emergencies – big and small.
To learn more about our emergency services,
visit our website or call 407-871-5634.


For average ER wait time, text ER to 32222 or visit
OviedoMedicalCenter.com.

Message and data rates may apply. For more information, visit TextERHelp.com.
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 76 of 84 PageID 667




                  EXHIBIT 21
              TO THE AFFIDAVIT OF
                       CATHY DROKE
e 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 77 of 84 PageID
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 78 of 84 PageID 669




                  EXHIBIT 22
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 79 of 84 PageID 670
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 80 of 84 PageID 671
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 81 of 84 PageID 672




                  EXHIBIT 23
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 82 of 84 PageID 673


   From:
   To:                   Cathy
   Cc:                         @hcahealthcare.com
   Subject:        {EXTERNAL} ER Kudos
   Date:           Monday, July 15, 2019 8:12:42 AM
   Attachments:    image001.png
                   image002.png
                   image003.png



   Cathy,
    A quick note to recognize and share with you the excellent level of care the        family
   experienced, at the Oviedo ER the Sat. over the July 4th Holiday Weekend! Our youngest
   daughter was home from college and preparing a special breakfast for Mom & Dad. (Go
   figure! ) She literally cut the tip of her ring finger off and blood was flying! We compressed the
   wound and made the 3 Min. drive to Oviedo ER. Upon arrival our daughter immediately
   received a high level of kind and professional care. The Check-in person immediately
   recognized our daughter beginning to faint and secured a bed. The male ER Nurse was
   personable and competent. Dr. Mendez was the ultimate professional and has the very best
   “bedside manor” we have ever experienced!! Please share with KC and staff our gratitude.

   ***FYI: I should have emailed last week, but time gets away***
   Best regards,




                                                                                 REDACTED
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 83 of 84 PageID 674




                  EXHIBIT 24
              TO THE AFFIDAVIT OF
                       CATHY DROKE
Case 6:19-cv-01711-WWB-EJK Document 23-1 Filed 09/13/19 Page 84 of 84 PageID 675
